DALLAS, Circuit Judge.
By the assignments of error, it is alleged, in general terms, that the decree of the court below is erroneous. This allegation has not been sustained. No question of law is presented by the record, or is suggested by the argument which has been submitted on behalf of the appellant The district court, upon the conflicting evidence which was before it, reached the conclusion that the libel should be sustained, and our own examination of that evidence satisfies us that this conclusion. is-correct Therefore, the decree is affirmed with costs.